T.C. Memo. 2007-141



                        UNITED STATES TAX COURT



                  KIM H. BARNES, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 8025-06.                Filed June 4, 2007.



     Kim H. Barnes, pro se.

     Melinda K. Fisher, for respondent.



                MEMORANDUM FINDINGS OF FACT AND OPINION


     HAINES, Judge:     Respondent determined a deficiency in

petitioner’s 2002 Federal income tax of $1,953.1    The issues for

decision are:    (1) Whether petitioner is entitled to an itemized


     1
        All section references are to the Internal Revenue Code,
as amended, and all Rule references are to the Tax Court Rules of
Practice and Procedure. Amounts are rounded to the nearest
dollar.
                                - 2 -

deduction for charitable contributions of money; (2) whether

petitioner is entitled to an itemized deduction for charitable

contributions of property other than money; and (3) whether

petitioner is entitled to a miscellaneous itemized deduction for

unreimbursed employee expenses.

                        FINDINGS OF FACT

     Some of the facts have been stipulated and are so found.

The stipulation of facts and the attached exhibits are

incorporated herein by this reference.    At the time she filed her

petition, petitioner resided in Fort Washington, Maryland.

     Respondent received petitioner’s 2002 Federal income tax

return on or about May 3, 2003.    Petitioner reported total income

of $37,734, itemized deductions of $26,611, exemptions of $6,000,

taxable income of $5,123, tax of $513, a child tax credit of

$513, and total tax of zero.    Petitioner’s itemized deductions

included, among other things:    Charitable contributions of money

of $2,654; charitable contributions of property other than money

of $1,841; and unreimbursed employee expenses of $10,645, which

included $3,260 for a computer, $650 for books, $450 for

supplies, and $6,285 for attorney’s fees.    Petitioner reported

total payments of $137, which included withholding of $50 and an

additional child tax credit of $87, and requested a refund of

$137.
                               - 3 -

     On January 27, 2006, respondent issued petitioner a notice

of deficiency for 2002.   Respondent disallowed petitioner’s

claimed itemized deductions for the charitable contributions and

the unreimbursed employee expenses.2   On the basis of the

disallowance, respondent determined a deficiency in petitioner’s

2002 Federal income tax of $1,953.

     In response to the notice of deficiency, petitioner filed a

petition with this Court on May 1, 2006.   Contrary to the

requirements of Rule 34(b)(4), the petition did not contain clear

and concise statements of each and every error which petitioner

alleged to have been committed by respondent in the determination

of the deficiency.   On May 16, 2006, respondent filed a motion to

dismiss for failure to state a claim upon which relief can be

granted.   On May 19, 2006, the Court ordered petitioner to file

an amended petition setting forth with specificity each error

petitioner alleged respondent made in the determination of the

deficiency.   On July 10, 2006, petitioner filed a 132-page

amended petition which consisted mainly of allegations of

conspiracy by government agencies and third parties not related

to this suit.

     On August 16, 2006, the Court heard arguments on

respondent’s motion to dismiss for failure to state a claim.


     2
        Respondent also increased petitioner’s child tax credit
from $513 to $600 but reduced the additional child tax credit
from $87 to zero. Petitioner has not disputed this change.
                                   - 4 -

Respondent conceded that, while most of the material in

petitioner’s amended petition was irrelevant, the following three

sentences could be construed as stating a claim upon which relief

could be granted:

     On December 15, 2005, or thereabout Barnes had received
     a second Notice of Tax Deficiency from the IRS. It
     disputed Barnes Tax Filings for Tax Year 2002.


                  *      *    *    *       *   *   *

     All documents, receipts, and related paperwork deemed
     necessary to substantiate reasonable deductions taken
     by Mr. Edwards [petitioner’s tax return preparer] on
     Barnes’ taxes had been provided to Joe Edwards.

After the hearing, the Court denied respondent’s motion and

struck all but the above three sentences from petitioner’s

amended petition.      This case was tried in Washington, D.C., on

March 26, 2007.

                                  OPINION

     Section 161 provides for itemized deductions in computing

taxable income.       However, deductions are a matter of legislative

grace, and a taxpayer bears the burden of proving that she is

entitled to the deductions.3      See INDOPCO Inc. v. Commissioner,

503 U.S. 79, 84 (1992); New Colonial Ice Co. v. Helvering, 292



     3
        Under sec. 7491(a)(1), if the taxpayer introduces
credible evidence with respect to any factual issue relevant to
the taxpayer’s liability for tax, the burden of proof shall shift
to the Commissioner. The burden of proof does not shift to
respondent because petitioner did not maintain adequate records.
See sec. 7491(a)(2).
                                - 5 -

U.S. 435, 440 (1934); see also Rule 142(a).    The taxpayer has the

burden of substantiating any deduction.    Hradesky v.

Commissioner, 65 T.C. 87, 89-90 (1975), affd. per curiam 540 F.2d
821 (5th Cir. 1976); see also Rule 142(a).

     Section 170 allows an itemized deduction for charitable

contributions.    Petitioner claimed an itemized deduction for

charitable contributions of money of $2,654.    See sec. 1.170A-

13(a), Income Tax Regs.    At trial, petitioner substantiated

charitable contributions of money of $320, which included

contributions of $225 to educational institutions and $95 to her

church.    Petitioner testified that she did not have additional

documentation to substantiate the remaining $2,334.      Petitioner

alleged that her documents were destroyed because of flooding in

her basement.    Petitioner testified that “the big flood” occurred

in 2001.    Presumably, any documentation that would substantiate

charitable contributions made during 2002 would not be in

existence in 2001.    Additionally, there is no indication

petitioner tried to obtain any reliable written records to

reconstruct the alleged charitable contributions of money.      See

sec. 1.170A-13(a)(1)(iii), Income Tax Regs.    Because petitioner

failed to substantiate $2,334 of the claimed charitable

contributions of money, we hold that petitioner is entitled to an

itemized deduction of only $320 for charitable contributions of

money.
                                 - 6 -

     Petitioner also claimed an itemized deduction for charitable

contributions of property other than money of $1,841.      See sec.

1.170A-13(b), Income Tax Regs.    To substantiate the deduction,

petitioner introduced into evidence receipts allegedly issued by

the Purple Heart Service Foundation (the foundation), indicating

petitioner donated various items of furniture to the foundation

during 2002.   While the receipts indicate various contribution

dates in 2002, the form for the receipts indicates a form

revision date of February 2004.    Petitioner explained that she

lost the original receipts in the basement flood, and she went

back to the foundation to obtain new receipts.      Petitioner

testified that she told someone at the foundation what she

donated, and the person at the foundation filled in the receipts

according to what petitioner said.       Petitioner could not explain

how she determined the dates of contribution shown on the

receipts and even testified that some of the donations were made

in 2001.   We do not find the receipts to be reliable, as the

person at the foundation simply put down the items petitioner

told him to and the dates bear no relationship to when the

alleged contributions were made.    See sec. 1.170A-13(b)(1) and

(2), Income Tax Regs.   We hold that petitioner is not entitled to

an itemized deduction for charitable contributions of property

other than money.
                                 - 7 -

     Petitioner claimed a miscellaneous itemized deduction for

unreimbursed employee expenses of $10,645, which included $3,260

for a computer, $650 for books, $450 for supplies, and $6,285 for

attorney’s fees.4   Petitioner failed to introduce any evidence

regarding the alleged expenses for books, supplies, or attorney’s

fees.    Petitioner testified that she was sure she had supporting

documents somewhere but did not bring them to trial.    Regarding

the alleged unreimbursed employee expense for the computer, a

receipt for a computer and related equipment was introduced into

evidence.   However, the receipt indicated a date of August 20,

2001.    Petitioner failed to prove that she incurred unreimbursed

employee expenses during 2002.    Therefore, we hold that

petitioner is not entitled to a miscellaneous itemized deduction

for unreimbursed employee expenses.

     In reaching our holdings, we have considered all arguments

made, and, to the extent not mentioned above, we conclude that

they are moot, irrelevant, or without merit.

     To reflect the foregoing,


                                               Decision will be

                                          entered under Rule 155.




     4
        At trial, petitioner alleged respondent conceded she was
entitled to deduct the attorney’s fees. There is no evidence in
the record that supports petitioner’s allegation, and we find
respondent did not concede the matter.